       Case 1:17-cv-00223-LJV-MJR Document 13 Filed 10/30/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 Lillie Williams,

                Plaintiff,

        v.                                             17-cv-223-LJV-MJR
                                                       DECISION & ORDER
 Buffalo Psychiatric Center,

                Defendant.



       On March 13, 2017, the plaintiff, Lillie Williams, commenced this action under

Title VII of the Civil Rights Act of 1964. Docket Item 1. On November 6, 2019, the

defendant, the Buffalo Psychiatric Center, moved to dismiss. Docket Item 4. The next

day, this Court referred this case to United States Magistrate Judge Michael J. Roemer

for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Docket Item 5. On

February 13, 2020, Williams moved for appointment of counsel. Docket Item 7.

       On September 30, 2020, Judge Roemer issued a Report, Recommendation, and

Order (“RR&O”) finding that the Buffalo Psychiatric Center’s motion to dismiss should

be granted and denying Williams’s motion to appoint counsel as moot. Docket Item 12.

The parties did not object to the RR&O, and the time to do so now has expired. See

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636
      Case 1:17-cv-00223-LJV-MJR Document 13 Filed 10/30/20 Page 2 of 3




nor Federal Rule of Civil Procedure 72 requires a district court to review the

recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

       Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Roemer’s RR&O as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge Roemer’s recommendation to grant the Buffalo Psychiatric Center’s motion to

dismiss.

       For the reasons stated above and in the RR&O, the Buffalo Psychiatric Center’s

motion to dismiss, Docket Item 4, is GRANTED; the complaint, Docket Item 1, is

dismissed; and the Clerk of the Court shall close the file.

       The Court hereby certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith and therefore denies leave to appeal as a poor

person. Coppedge v. United States, 369 U.S. 438 (1962). Williams must file any notice

of appeal with the Clerk’s Office, United States District Court, Western District of New

York, within 30 days of the date of judgment in this action. Requests to proceed on

appeal as a poor person must be filed with the United States Court of Appeals for the




                                             2
      Case 1:17-cv-00223-LJV-MJR Document 13 Filed 10/30/20 Page 3 of 3




Second Circuit in accordance with the requirements of Rule 24 of the Federal Rules of

Appellate Procedure.



         SO ORDERED.

Dated:       October 30, 2020
             Buffalo, New York




                                           LAWRENCE J. VILARDO
                                           UNITED STATES DISTRICT JUDGE




                                          3
